Citation Nr: 1816276	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  05-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In December 2014 and February 2017, the Board again remanded the issues on appeal for additional development.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.

CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities is through a demonstration of continuity of symptomatology.  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran has claimed that he has a hearing loss related to service.  He argues that he was exposed to loud noise which included being close to Howitzers.

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss.  Unfortunately, the audiometric readings from the Veteran's November 1968 enlistment examination are illegible.  The Veteran's July 1970 separation examination did not contain audiometric readings but rather noted a whisper test that was 15/15.

Audiometric testing on a May 2005 audiological examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
25
20
20
25
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  

The Veteran underwent a VA examination in June 2008.  The examiner noted that the Veteran's November 1968 enlistment examination audiogram was normal while the Veteran's hearing loss at discharge could not be determined because it was a whisper test.  However, a hearing evaluation in May 2005 revealed normal hearing.  The examiner noted that since the Veteran's hearing was normal in 2005 which was 33 years after discharge, it was also most likely that his hearing was normal at discharge.  Audiometric testing in June 2008 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
20
LEFT
30
35
30
40
25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  

In an August 2008 addendum opinion, the June 2008 VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by acoustic trauma in the military.

In an April 2011 opinion, a VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was a result of his in-service acoustic trauma.  The examiner noted that while the Veteran's hearing at his separation was unknown because it was a whisper test, his hearing in 2005 which was 33 years after discharge, was normal.  

The Veteran underwent a VA examination in July 2015.

Audiometric testing in July 2015 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
15
LEFT
30
30
30
35
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  

The July 2015 VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by acoustic trauma in the military.  The examiner noted that the Veteran had normal hearing at enlistment (she cited prior opinions, as the electronic record was not legible) and that his hearing status at discharge was unknown since his exit examination was a whisper test.  However, the Veteran's hearing was normal in 2005 which was 35 years after service and therefore it was most likely normal in 1970.  His current hearing thresholds were 45 years after service discharge yet many levels continued to be within normal limits.  There had been no physical evidence that the Veteran's hearing loss was incurred during his military service.

Notably, the Board found the July 2015 VA opinion inadequate because it failed to acknowledge evidence that appears to contradict the assertion that the Veteran's hearing was normal in 2005.

Per the February 2017 Board remand instructions, a VA examiner conducted a record review in December 2017.  The examiner noted that the Veteran's hearing enlistment test was not legible, and therefore the hearing status was unknown.  The hearing status was also unknown at separation in 1970 due to only a whisper test being completed.  However, a May 2005 examination noted hearing thresholds within normal limits per VA standards.  His speech recognition scores were based on a W-22 word list and not a CNC word list which is required on C&P examinations.  Based on the non-C&P criteria, he had excellent word recognition.  C&P criteria for "excellent" was 94 percent or better.  On his 2008 VA examination, his word recognition scores would be considered good.  His 2015 VA examination word recognition scores were considered excellent.  The examiner again noted that the Veteran's 2005 threshold hearing test was within normal limits.  This examination was 35 years after separation and thus it was not likely that he had threshold hearing loss in 1970 based on normal thresholds in 2005.  Additionally, the 2005 evaluation was not a C&P audio evaluation, thus, the speech recognition scores were not obtained using C&P criteria.  Even so, by 2015 his word recognition scores were excellent which was considered normal, or not disabling, for speech.  While the Veteran had an MOS of artillery which had a probability of noise exposure and he did service in combat, there were no records of hearing tests at separation to suggest a shift in hearing or hearing loss.  Notably, on VA examination in 2005 the Veteran had a speech score of 92 in the left ear while in 2008 his left ear speech score was 80 percent and his right ear speech score was 88 percent.  However, in 2015, his speech was score was 96 percent bilaterally.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military noise exposure.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss is not warranted.

While the most recent VA examination in July 2015 did not reveal hearing loss for VA compensation purposes for the Veteran's right ear, the June 2008 VA examination exhibited speech recognition scores using the Maryland CNC Tests that were less than 94 percent.  As a result and when affording the Veteran the benefit of the doubt, the record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  Accordingly, as there is a current hearing loss disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, it is noted that the Veteran reported that he was exposed to gunfire during his combat.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board accepts that the Veteran was exposed to hazardous noise during service.

Notably, the Veteran's hearing status at enlistment and separation unknown as the November 1968 enlistment examination is not legible while the separation examination in 1970 had only a whisper test being completed.  

However, multiple VA examiners have opined that it was less likely than not that the Veteran's July 1970 separation examination exhibited hearing loss based on the significant amount of time between the separation examination and subsequent VA examinations which did not demonstrate hearing loss.  Notably, the December 2017 VA examiner in her addendum opinion indicated that a May 2005 examination noted hearing thresholds within normal limits per VA standards.  This examination was 35 years after separation and thus it was not likely that he had threshold hearing loss in 1970 based on normal thresholds in 2005.  

As noted in the February 2017 Board remand, an April 2011 VA opinion and July 2015 VA examination were inadequate as they both failed to acknowledge that the 2005 audiological evaluation possibly demonstrated abnormal hearing based on the speech recognition score of 92 percent in the left ear.  

However, per the February 2017 Board remand instructions, the December 2017 VA examiner specifically noted the May 2005 audiologic evaluation which reflected a speech recognition score (W-22) of 92 percent for the left ear and reconciled this with the assertion that the Veteran's hearing was normal in 2005.  Specifically, the December 2017 VA examiner indicated that the 2005 speech recognition scores were based on a W-22 word list and not a CNC word list which is required on C&P examinations.  The examiner also noted that the Veteran's 2005 threshold hearing test was within normal limits and that the 2005 evaluation was not a C&P audio evaluation, thus, the speech recognition scores were not obtained using C&P criteria.  Additionally, the December 2017 VA examiner also noted that regardless of the 2005 speech recognition score, by 2015 the Veteran's word recognition scores were excellent which was considered normal, or not disabling, for speech.  As a result, the examiner opined that it was not likely that he had threshold hearing loss on separation in 1970.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss during service or for several years thereafter.  The first post-service evidence of a hearing loss for VA compensation purposes is the June 2008 VA examination.  Again, even if the Board affords the Veteran the benefit of the doubt and found that hearing loss was evidenced on the 2005 examination, this was still 35 years after the Veteran's separation from service.

None of the VA treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of service.  

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability since service.  There was no indication in the record, to include any statements from the Veteran of hearing trouble until 1996 when the Veteran initially filed service connection for hearing loss.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (July 1970) and the Veteran's first assertions regarding hearing loss in 1996.

As the Veteran's service treatment records were unremarkable for any complaints, treatment, or diagnoses of a hearing loss disability, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion evidence of record weighs against the claims.  Notably, the December 2017 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of military noise exposure.  In reaching this conclusion, the examiner again specifically noted the 2005 audiological evaluation readings but still concluded that hearing loss was not due to military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hearing loss, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss disability and service, the Board finds that service connection is not warranted.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hearing loss.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

Per the February 2017 Board remand instructions, the March 2015 VA examiner provided an addendum opinion in December 2017.  The examiner again opined that it was less likely than not that the Veteran's sarcoidosis was incurred in or caused by an in-service event, injury or illness.  In forming this conclusion, the examiner noted that a September 1969 service treatment record made mention that the Veteran had a chronic nonproductive cough and some shortness of breath for "several years".  The examiner noted that "this note demonstrates that the Veteran had had respiratory symptoms prior to service and prior to Vietnam herbicide exposures."  The examiner indicated that based on the service treatment records, the respiratory symptoms of shortness of breath and nonproductive cough were documented during service but they were considered chronic and not acute since they were present for several years.   

As a result, the record demonstrates that the Veteran's lung disability might have preexisted his service evidenced by the September 1969 service treatment record and the rationale of the December 2017 addendum opinion of the VA examiner.  

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

While the VA examiner indicated that the Veteran had a preexisting lung disability, no opinion was provided regarding whether the Veteran had a preexisting lung disability that was not aggravated beyond its natural progression during service.

As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any lung disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C. § 1153 (2012) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Additionally, the Board again notes that the Veteran served in Vietnam and was therefore presumptively exposed to herbicides.  The Veteran contends that his lung disability is a result of his presumed chemical exposure to Agent Orange while he served in Vietnam.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  

Notably, sarcoidosis is not among the presumptive diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2017).  However, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Board again notes that the February 2017 remand instructed the VA examiner to address the Veteran's assertion that his respiratory disability is related to his presumed herbicide exposure in Vietnam.  In a December 2017 addendum opinion, the VA examiner opined that the Veteran's lung disability was not related to, nor had its onset during service as the examiner noted that the presumed conditions associated with Agent Orange did not include sarcoidosis.  

It appears that the only rationale provided for finding that the lung disease is not related to herbicides was the fact that sarcoidosis has not been recognized by VA as a presumptive condition.  The Court of Appeals for Veterans Claims has determined that such an opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As a result, the Board finds that the December 2017 opinion by the VA examiner is incomplete and that the evidence currently of record is insufficient to resolve the claim for service connection for a lung disability.

As a result, the Board finds that further development is warranted so an examiner can also provide an opinion as to whether the Veteran's lung disability arose during service or is otherwise medically related to service, to include as due to conceded herbicide exposure.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.   Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present lung disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide opinions with respect to the following:

(i) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified lung disability is a result of his presumed herbicide exposure in service.  

(ii) Is it clear and unmistakable (undebatable) that a lung disability preexisted the Veteran's enlistment into service?  

(iii) If so, is it clear and unmistakable (undebatable) that any preexisting lung disability was not permanently aggravated beyond its natural progress during the Veteran's active service.

In making these determinations, the examiner should note that while sarcoidosis is not subject to presumptive service connection, the Veteran may still show an actual direct relationship to herbicide exposure.  The mere fact that a disability has not been recognized under law is not a sufficient basis for rendering a negative opinion on the medical question at issue.

The examiner should also specifically address the September 1969 service treatment record which noted that the Veteran had a chronic nonproductive cough and some shortness of breath for "several years," as well as the December 2017 VA addendum opinion which indicated that "the Veteran had had respiratory symptoms prior to service and prior to Vietnam herbicide exposures."  

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


